Filed 10/27/20 P. v. Bell CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F077651
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F17906845)
                    v.

 JOEY ERRON BELL,                                                                         OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Fresno County. Jonathan B.
Conklin, Judge.
         Matthew J. Watts, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman, Carlos A.
Martinez, and Tracy Yao, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
       Joey Erron Bell (defendant) stands convicted, following a jury trial, of second
degree robbery. (Pen. Code, § 211.)1 He admitted having served a prior prison term
(§ 667.5, former subd. (b)), and was sentenced to four years in prison and ordered to pay
various fees, fines, and assessments. We hold: (1) The trial court did not err by failing to
give a unanimity instruction; (2) The trial court did not commit prejudicial error when
responding to the jury’s request for clarification; and (3) Defendant is not entitled to
reversal based on the cumulative effect of asserted errors; but (4) The one-year prior
prison term enhancement must be stricken.2 We modify the judgment accordingly and,
as modified, affirm.
                                          FACTS
                                              I
                                 PROSECUTION EVIDENCE
       On November 16, 2017, Mark B. was working as a loss prevention officer at a
department store in a mall in Fresno County.3 Loss prevention officers at the store wear
regular street clothing.
       On November 16, Mark saw defendant enter the Levi’s department, select two
pairs of jeans from the display shelf, and then walk away with the jeans in his hands. As
Mark watched on security camera monitors in a control room, defendant went over to
another department, produced a blue bag from his waistband area, and put the Levi’s




1      All statutory references are to the Penal Code unless otherwise stated.
2     In addition, we decline defendant’s request to express an opinion concerning
whether a Court of Appeal opinion that has long been accepted by the California
Supreme Court, was wrongly decided.
3       Pursuant to California Rules of Court, rule 8.90, we refer to some persons by their
first names or initials. No disrespect is intended.
       Unspecified dates in the statement of facts are to the year 2017.


                                              2.
inside the bag.4 A woman and two children met up with him. The woman handed
defendant a pair of shoes, and he put those in the bag as well.
        Mark went out onto the floor and positioned himself behind defendant, who was
close to the store doors. Mark had his two-way radio out and tried to make it obvious he
was a loss prevention officer.5 Defendant said “what’s up” to Mark, as if asking what
Mark was going to do. Mark responded, “hey, what’s up?” Defendant looked at Mark
and gave him a little nod, then walked directly out of the store. Alarms went off at the
door.
        Defendant kept walking as the alarms sounded. Mark contacted him on the
sidewalk in front of the doors.6 Mark identified himself as a loss prevention officer and
asked to have the jeans back. Defendant said he had paid for them. Mark disputed this
and said he just wanted the jeans back. Defendant cursed and told Mark to get away from
him. When Mark tried to grab the jeans, defendant “ripped” the bag away and shoved
Mark’s hands away, slapping Mark’s arms with enough force that they were red
afterwards. Defendant then walked to a car in the parking lot.
        Defendant got into the car. The window was rolled down. Mark, who was on the
phone with 911, was able to get the vehicle’s license plate number and give it to the 911
operator.7 As the car was being driven away by the female Mark had seen inside the
store, defendant looked at Mark and yelled, “I got that thing on me.” Defendant was



4       A recording of the surveillance video was played for the jury.
5      Mark was trying to “burn” defendant. A “burn” occurs when a loss prevention
officer is alone inside the store and does not want to try to apprehend the subject, so the
officer makes his or her presence known nonverbally, hoping the subject will catch on
and “dump” the merchandise in the store.
6     Mark described himself as being “very vocal” and not quiet when he spoke to
defendant.
7       An audio recording of the 911 call was played for the jury.


                                             3.
reaching into his jacket. Mark interpreted what defendant said to mean defendant had a
gun on him. Mark, who was scared, went back into the store.
       Fresno Police Detective Xiong investigated the incident. He determined that the
license plate number was for a vehicle registered to T.C., who resided on North Marks.
A law enforcement database listed defendant as also residing at that address. Xiong
obtained a still photograph from the store’s surveillance video, compared it to a
photograph of defendant, and concluded defendant was the person who committed the
robbery. Xiong assembled a photographic lineup and showed it to Mark. Mark identified
defendant as the perpetrator.
       Defendant was arrested on November 20. His residence was searched, and the
stolen items were recovered.
                                            II
                                   DEFENSE EVIDENCE
       Defendant testified and admitted he had a prior felony conviction for a crime of
moral turpitude. On November 16, he went to the department store with his cousin, T.C.,
and her two children. As defendant entered the store, T.C. gave him a bag in which to
put items to steal.
       When defendant entered the store, he intended to exchange something for T.C. and
to buy something. Once inside, he put jeans in the bag. He originally was going to pay
for them, but he “wasn’t really in the right state of mind that day.” When he put the jeans
in the bag, he intended to take them without paying. T.C. handed him some slippers, and
he also put them in the bag. He then walked toward the exit.
       Mark walked up to defendant inside the store, but never identified himself as a
loss prevention officer. Defendant thought he was “[j]ust a random person.”
       Once defendant, T.C., and the children exited the store and walked toward their
car, Mark aggressively approached defendant. Defendant would have given him back the
items had he known Mark was a loss prevention officer, but Mark never identified

                                            4.
himself as such and was not wearing anything to show he worked for the store.8
Although defendant had heard the alarms sound when he left the store and Mark
contacted him immediately after that, defendant did not think Mark was someone from
the store. Defendant never saw a radio on Mark, and thought Mark was a “random
stranger” who was trying to rob defendant. As Mark kept asking for his stuff back, and
given the way he was acting, defendant thought Mark probably was a store employee, but
he did not know for certain.
       When Mark reached for the bag, he tore it a little bit. He kept saying to give his
stuff back. Defendant, who had been robbed before, slapped Mark’s hand away to
defend himself. Defendant barely hit Mark’s hand. He thought Mark wanted to fight.
       Defendant, T.C., and the children got into the car with defendant on the passenger
side. The windows were up. Mark was standing by the store doorway. Although
defendant said “fuck you” to Mark when Mark kept trying to reach for the bag, he did not
say anything else. Defendant never said, “I got that thing on me.” It was not until
defendant spoke with officers that he found out Mark worked for the department store.
                                      DISCUSSION
                                             I
                      FAILURE TO GIVE UNANIMITY INSTRUCTION
       Section 211 defines robbery as “the felonious taking of personal property in the
possession of another, from his person or immediate presence, and against his will,
accomplished by means of force or fear.” “In California, ‘[t]he crime of robbery is a
continuing offense that begins from the time of the original taking until the robber
reaches a place of relative safety.’ [Citation.] It thus is robbery when the property was
peacefully acquired, but force or fear was used to carry it away. [Citation.]” (People v.


8      On rebuttal, Mark denied being aggressive with defendant and testified that once
outside, he immediately stated he was a loss prevention officer.


                                             5.
Anderson (2011) 51 Cal.4th 989, 994; see People v. Estes (1983) 147 Cal.App.3d 23, 28
(Estes).)
       Here, the prosecutor argued to the jury that both force and fear were shown by the
evidence: force, when defendant slapped Mark’s hands away; and fear, when defendant
made what Mark interpreted as a threat that defendant had a gun. Defendant contends
that because the prosecutor adduced evidence of multiple acts that could have constituted
force or fear, and argued both instead of making an election, the trial court had a sua
sponte duty to give a unanimity instruction.9 Failure to do so, he says, was prejudicial
error. The Attorney General says no such instruction was required. We agree with the
Attorney General.
       In order to convict in a criminal case, a jury verdict must be unanimous. (Ramos
v. Louisiana (2020) 590 U.S. ___, ___ [140 S.Ct. 1390, 1397]; People v. Russo (2001) 25
Cal.4th 1124, 1132 (Russo).)10 “Additionally, the jury must agree unanimously the
defendant is guilty of a specific crime. [Citation.] Therefore, cases have long held that
when the evidence suggests more than one discrete crime, either the prosecution must
elect among the crimes or the court must require the jury to agree on the same criminal
act. [Citations.]” (Russo, supra, at p. 1132, italics omitted.) In other words, “[a]
unanimity instruction is required if there is evidence that more than one crime occurred,
each of which could provide the basis for conviction under a single count. [Citations.]”
(People v. Grimes (2016) 1 Cal.5th 698, 727.) “This requirement of unanimity as to the
criminal act ‘is intended to eliminate the danger that the defendant will be convicted even

9      CALCRIM No. 3500, the standard unanimity instruction, reads: “The defendant is
charged with ___  [in Count ___] [sometime
during the period of ___ to ___]. [¶] The People have presented evidence of more than
one act to prove that the defendant committed this offense. You must not find the
defendant guilty unless you all agree that the People have proved that the defendant
committed at least one of these acts and you all agree on which act (he/she) committed.”
10     Defendant’s jury was so instructed.


                                             6.
though there is no single offense which all the jurors agree the defendant committed.’
[Citation.] . . . ‘The [unanimity] instruction is designed in part to prevent the jury from
amalgamating evidence of multiple offenses, no one of which has been proved beyond a
reasonable doubt, in order to conclude beyond a reasonable doubt that a defendant must
have done something sufficient to convict on one count.’ [Citation.]” (Russo, supra, at
p. 1132, italics omitted.)
       “But the unanimity instruction is not required ‘ “where multiple theories or acts
may form the basis of a guilty verdict on one discrete criminal event.” ’ [Citation.]
‘[W]here the evidence shows only a single discrete crime but leaves room for
disagreement as to exactly how that crime was committed or what the defendant’s precise
role was, the jury need not unanimously agree on the basis or . . . the “theory” whereby
the defendant is guilty.’ [Citation.] This is true even if the theories are based on different
facts. [Citation.]” (People v. Grimes, supra, 1 Cal.5th at p. 727; see Russo, supra, 25
Cal.4th at pp. 1132, 1135.)11
       In the present case, defendant neither requested that a unanimity instruction be
given nor objected to its omission. Nevertheless, the issue has not been forfeited. A trial
court has a sua sponte duty to give such an instruction “ ‘where the circumstances of the
case so dictate.’ [Citation.]” (People v. Riel (2000) 22 Cal.4th 1153, 1199.) In making
this determination, “the trial court must ask whether (1) there is a risk the jury may divide
on two discrete crimes and not agree on any particular crime, or (2) the evidence merely
presents the possibility the jury may divide, or be uncertain, as to the exact way the

11     A unanimity instruction also is not required “when the acts are so closely
connected in time as to form part of one transaction. [Citations.] This branch of the
‘continuous conduct’ exception [citation] applies if the defendant tenders the same
defense or defenses to each act and if there is no reasonable basis for the jury to
distinguish between them. [Citations.]” (People v. Crandell (1988) 46 Cal.3d 833, 875,
overruled on another ground in People v. Crayton (2002) 28 Cal.4th 346, 364-365.) As
the parties agree this exception does not apply in the present case, we do not discuss it
further.


                                              7.
defendant is guilty of a single discrete crime. In the first situation, but not the second, it
should give the unanimity instruction.” (Russo, supra, 25 Cal.4th at p. 1135.) A claim
the trial court erroneously failed to give a unanimity instruction is subject to our de novo
review. (People v. Hernandez (2013) 217 Cal.App.4th 559, 568.)
       No unanimity instruction was required in this case. As the evidence established
only one distinct taking, it showed a single discrete crime of robbery. (See People v.
McPeters (1992) 2 Cal.4th 1148, 1184-1185, superseded by statute on another point as
stated in Verdin v. Superior Court (2008) 43 Cal.4th 1096, 1116; cf. People v. Davis
(2005) 36 Cal.4th 510, 560-561; People v. Curry (2007) 158 Cal.App.4th 766, 782-783.)
The evidence left room for disagreement, if at all, only as to whether the taking was
committed by force or by fear. Jurors did not need to agree unanimously on that point.
(Compare People v. Grimes, supra, 1 Cal.5th at pp. 727-728 [where evidence showed
only one crime of murder, unanimity not required where evidence left room for
disagreement concerning how crime was committed or the defendant’s precise role];
Russo, supra, 25 Cal.4th at pp. 1132-1133 [crime of burglary requires entry with
specified intent; if evidence showed two different entries with burglarious intent,
unanimity instruction would be required, but if evidence only showed single entry but
possible uncertainty as to exact burglarious intent, unanimity instruction would not be
required]; People v. Leffel (1988) 203 Cal.App.3d 575, 586-587 [where the defendant
charged with one count of vehicular manslaughter, element of which is commission of
unlawful act not amounting to felony, possible alternative Vehicle Code violations set
forth in trial court instruction were merely alternate ways of proving necessary element of
same offense] with People v. Hernandez, supra, 217 Cal.App.4th at pp. 570-571
[unanimity instruction required where evidence showed two discrete acts of gun
possession, either of which could have constituted charged offenses]; People v. Wolfe
(2003) 114 Cal.App.4th 177, 185 [unanimity instruction required where evidence showed



                                               8.
possession of multiple firearms, each one of which could have constituted a separately
chargeable crime].)
       Defendant appears to argue a unanimity instruction was required because the
evidence showed more than one act that could have been charged as discrete crimes:
leaving the store with unpaid-for merchandise, which could have been charged as
shoplifting; slapping Mark’s hands away, which, if not self-defense, could have been
charged as battery; and the statement and gesture, which, if Mark interpreted them
correctly, could have been charged as a criminal threat. To the extent defendant is
making such a claim, it misses the mark. The question is whether the jury could have
found more than one crime of robbery was committed. Because the answer necessarily is
no, the trial court did not err by failing to give a unanimity instruction. (See People v.
Grimes, supra, 1 Cal.5th at pp. 727-728; Russo, supra, 25 Cal.4th at pp. 1132-1133.)
                                              II
                  RESPONSE TO JURY’S REQUEST FOR CLARIFICATION
       Defendant contends the trial court prejudicially misinstructed the jury on force and
fear when, during deliberations, the jury asked for clarification. We disagree.
A.     Background
       The trial court instructed the jury prior to counsels’ summations. Insofar as is
relevant, it told jurors to consider all the instructions together, and that words and phrases
not specifically defined in the instructions were to be applied using their ordinary,
everyday meanings (CALCRIM No. 200); and that the charged crime required proof of
the union or joint operation of act and wrongful intent, and robbery required the
intentional commission of the prohibited act with a specific intent (CALCRIM No. 251).
Pursuant to CALCRIM No. 1600, it told jurors that in order to prove defendant was
guilty of robbery, the People must prove, inter alia, “the defendant used force or fear to
take property or to prevent the person from resisting”; “[t]he defendant’s intent to take



                                              9.
the property must have been formed before or during the time he used force or fear”; and
“[f]ear,” as used in the instruction, meant “fear of injury to the person himself.”
       During deliberations, jurors sent out a note asking, “What is force[?]” After an
unreported discussion with counsel in chambers, the court stated it was going to give a
definition from People v. Lopez (2017) 8 Cal.App.5th 1230. The court acknowledged
“force” was a commonsense term for a jury, but recognized it had an obligation to put
forth its best effort to answer the jury’s question. The jury was then brought back into the
courtroom, and this ensued:

              “[THE COURT:] So you have two requests. The first is read back
       of Mr. Bell’s testimony. . . . [¶] . . . [¶]

               “Additionally, you asked what is force. I’m going to read you an
       instruction and then send back the instruction as follows: In terms of the
       amount of force or fear required for a robbery, something more is required
       than just that amount of force or fear which is necessary to accomplish the
       mere seizing of the property. But the force or fear need not be great. All
       the force that is required to make the offense a robbery is such force or fear
       as is actually sufficient to overcome the victim’s resistance.

               “So I don’t remember from the note. Could I just see a raised hand
       of who our foreperson is? Okay. Juror Number Six. Sir, do you believe
       that that answers the jury’s inquiry about the definition of force?

              “[JUROR] NUMBER SIX: (Shakes head).

              “THE COURT: I’m going to send that back. If there’s any further
       questions about that, I’d be happy to assist in any way that we can.

             “And so what I’m going to do is send that back. You are going to
       see my chicken scratch on the instruction. That’s the word ‘or fear.’ That’s
       my writing. . . . [¶] . . . [¶]

              “Anything further Mr. Foreperson that you think addresses your
       requests?

              “[JUROR] NUMBER SIX: Can I make another request right now?

              “THE COURT: Sure.



                                             10.
               “[JUROR] NUMBER SIX: For the term ‘force’ does the force have
       to be intended or no?

              “THE COURT: Have to be what?

               “[JUROR] NUMBER SIX: Does the force is [sic] to be intended for
       it to be considered force or is it any force? I know what force is. This is a
       different question from force. I’m asking a different question. If the
       defendant say ‘used force.’ Does the force he used have to be intended or
       say was the force accidental?

              “THE COURT: I understand your question. I’ll consult with the
       attorneys and we’ll get you an answer. . . . We’ll most likely send in the
       answer to that question in writing. . . .”
       A discussion was held off the record. The court then sent the following note to the
jury: “In response to your follow-up question about ‘force,’ the court refers you to
instruction number 251.” CALCRIM No. 251 read, in its entirety: “The crime charged
in this case requires proof of the union, or joint operation, of act and wrongful intent. [¶]
For you to find a person guilty of the crime of Robbery, as charged in count One, that
person must not only intentionally commit the prohibited act, but must do so with a
specific intent. The act and the specific intent required are explained in the instruction
for that crime.”
B.     Analysis
       Defendant now asserts the court’s answer to the jury’s question was confusing,
because it “added ‘fear’ to a legal definition of force in a way that was nonsensical in
context.”12 He says adding “fear” was not responsive to questions about “force,” so it
improperly suggested jurors should consider the fear element. He claims the error
impliedly directed a verdict for the prosecution, amounted to an improper comment on
the evidence, and lowered the prosecution’s burden of proving each of the elements of
robbery beyond a reasonable doubt. The Attorney General says defendant’s claim was

12     The opinion on which the court relied addressed only “force,” not “fear.” (People
v. Lopez, supra, 8 Cal.App.5th at p. 1235.)


                                             11.
forfeited because the record does not show counsel objected below and, in any event,
defendant’s substantial rights were not violated because the trial court’s response was
appropriate, and defendant has failed to demonstrate prejudice. We find no cause for
reversal.
       “Section 1138 imposes upon the court a duty to provide the jury with information
the jury desires on points of law. [Citation.]” (People v. Smithey (1999) 20 Cal.4th 936,
985, fn. omitted.)13 “This means the trial ‘court has a primary duty to help the jury
understand the legal principles it is asked to apply. [Citation.] This does not mean the
court must always elaborate on the standard instructions. Where the original instructions
are themselves full and complete, the court has discretion under section 1138 to
determine what additional explanations are sufficient to satisfy the jury’s request for
information. [Citation.] Indeed, comments diverging from the standard are often risky.
[Citation.]’ [Citation.] However, ‘[a] definition of a commonly used term may
nevertheless be required if the jury exhibits confusion over the term’s meaning.
[Citation.]’ [Citation.]” (People v. Solis (2001) 90 Cal.App.4th 1002, 1015; see, e.g.,
People v. Beardslee (1991) 53 Cal.3d 68, 97; People v. Moore (1996) 44 Cal.App.4th
1323, 1331.)
       “An appellate court applies the abuse of discretion standard of review to any
decision by a trial court to instruct, or not to instruct, in its exercise of its supervision
over a deliberating jury. [Citation.]” (People v. Waidla (2000) 22 Cal.4th 690, 745-746.)
“When a question shows the jury has focused on a particular issue, or is leaning in a




13        Section 1138 states, in pertinent part: “After the jury have retired for deliberation,
. . . if they desire to be informed on any point of law arising in the case, they must require
the officer to conduct them into court. Upon being brought into court, the information
required must be given in the presence of, or after notice to, the prosecuting attorney, and
the defendant or his counsel . . . .”


                                               12.
certain direction, the court must not appear to be an advocate, either endorsing or
redirecting the jury’s inclination.” (People v. Moore, supra, 44 Cal.App.4th at p. 1331.)
       We review claims of instructional error de novo. (People v. Posey (2004) 32
Cal.4th 193, 218.) “In assessing a claim of instructional error or ambiguity, we consider
the instructions as a whole to determine whether there is a reasonable likelihood the jury
was misled. [Citations.]” (People v. Tate (2010) 49 Cal.4th 635, 696.) “ ‘ “ ‘[T]he
correctness of jury instructions is to be determined from the entire charge of the court, not
from a consideration of parts of an instruction or from a particular instruction.’ ”
[Citations.]’ [Citation.]” (People v. Smithey, supra, 20 Cal.4th at pp. 963-964.)
       We turn first to the Attorney General’s claim of forfeiture. “When a trial court
decides to respond to a jury’s note, counsel’s silence waives any objection under section
1138. [Citation.]” (People v. Roldan (2005) 35 Cal.4th 646, 729, disapproved on another
ground in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22; see People v. Boyce
(2014) 59 Cal.4th 672, 699.) On the other hand, section 1259 permits review of any
instruction given, without objection being made in the trial court, if the defendant’s
substantial rights were affected thereby.
       To the extent defendant contends the trial court’s answer to the jury’s question
was confusing, in that it added “fear” to a legal definition of force that was nonsensical in
context, we conclude the claim has not been preserved for appeal. If defendant believed
the court’s response might confuse the jury, he should have requested clarifying
language. (See People v. Boyce, supra, 59 Cal.4th at p. 699; People v. Coddington
(2000) 23 Cal.4th 529, 603, superseded by statute on another point as stated in Verdin v.
Superior Court, supra, 43 Cal.4th at p. 1107, fn. 4 & overruled on another ground in
Price v. Superior Court (2001) 25 Cal.4th 1046, 1069, fn. 13.) We recognize the
discussion concerning the trial court’s response to the jury’s question took place off the




                                             13.
record and so was not reported. Nevertheless, if defendant had a problem with the trial
court’s language, it was incumbent upon him to make a record of that fact.14
       We do not find forfeiture with respect to defendant’s other claims of error arising
from the trial court’s adding “fear” to its response to questions concerning “force.” We
conclude they lack merit, however.
       “First and foremost, what matters to the validity of a conviction is whether the jury
is correctly instructed on the elements of a crime . . . .” (People v. Matthews (2019) 32
Cal.App.5th 792, 798.) “ ‘Jury instructions must be responsive to the issues, which in a
criminal case, are determined by the evidence [citation][.]’ [Citation.]” (People v.
Runnion (1994) 30 Cal.App.4th 852, 858, fn. omitted.) As we have discussed, one
element of robbery is that the taking of personal property is accomplished, either with
respect to acquisition or asportation, by force or fear. Had the trial court not included
“fear” in its response, we might well be addressing a claim the response was prejudicially
incomplete and directed the jury to focus solely on the issue of force, to defendant’s
detriment since he admitted slapping Mark’s hands away.
       In any event, “giving an irrelevant or inapplicable instruction is generally ‘ “only a
technical error which does not constitute ground for reversal.” ’ [Citation.]” (People v.
Cross (2008) 45 Cal.4th 58, 67.) Defendant fails to convince us we should reach a
different conclusion here.
       First, it is not reasonably likely jurors believed the trial court was suggesting they
should consider the fear element. It is apparent the court was simply attempting to clarify



14      For the first time in his reply brief, defendant asserts that if we find forfeiture, then
trial counsel’s performance was deficient and thereby denied defendant his constitutional
right to the effective assistance of counsel. “It is rarely appropriate to resolve an
ineffective assistance claim on direct appeal [citation]; we certainly will not do so where,
as here, the claim is omitted from the opening brief and thus waived [citations].” (People
v. Duff (2014) 58 Cal.4th 527, 550, fn. 9.)


                                              14.
the manner of taking required for robbery, which, as jurors already had been instructed,
was by means of force or fear.
       Second, the trial court’s response did not amount to a comment on the evidence,
improper or otherwise. Even if it could somehow be viewed as commentary, a timely
objection was required to preserve the issue for appeal. (People v. Monterroso (2004) 34
Cal.4th 743, 781.) The record contains no such objection. Moreover, assuming the issue
was preserved, “a trial court has ‘broad latitude in fair commentary, so long as it does not
effectively control the verdict.’ [Citation.]” (Id. at p. 780.) The trial court’s response
was fair and did not usurp the jury’s factfinding power or otherwise control the verdict.
       Third, the trial court did not impliedly direct a verdict for the prosecution or lower
the prosecution’s burden of proof. There is no reasonable likelihood jurors interpreted
the trial court’s response as suggesting they consider fear instead of force, particularly in
light of the fact the trial court had instructed that it was not the court’s role to tell them
what it thought the verdict should be, and that they were not to take anything the court
said as an indication of what it thought about the facts, the witnesses, or what the verdict
should be. “A jury is presumed to follow its instructions. [Citation.]” (Weeks v.
Angelone (2000) 528 U.S. 225, 234.)
                                               III
                                  CUMULATIVE PREJUDICE
       Defendant contends the trial court’s asserted errors in failing to give a unanimity
instruction and in responding to the jury’s questions as it did combined to deprive him of
his rights to due process and a fair trial. We disagree. The trial court did not err by
failing to give a unanimity instruction, and any possible error in its response to the jury
was not prejudicial. There was no error to accumulate. (See People v. Williams (2013)
58 Cal.4th 197, 291.)




                                               15.
                                             IV
                                           ESTES
       In Estes, the court concluded that under section 211, a defendant is guilty of
robbery, as opposed to mere theft and subsequent assault, if he or she, having gained
possession of property without the use of force or fear, resorts to force or fear while
carrying away the stolen items. (Estes, supra, 147 Cal.App.3d at pp. 27-28.) Defendant
now contends Estes was wrongly decided and improperly expanded the law of robbery
beyond the intent of the drafters of section 211. He acknowledges we are bound to
follow precedent, but he asks us to express our “independent judgment” concerning
whether Estes was correctly decided, “as if the slate were blank.”
       We decline to undertake such an exercise. We are not bound by Estes, as it is the
decision of another District Court of Appeal. (See People v. Kim (2011) 193 Cal.App.4th
836, 847.) Estes’s holding with respect to robbery, however, has long been approved and
adopted by the California Supreme Court (e.g., People v. Williams (2013) 57 Cal.4th 776,
787; People v. McKinnon (2011) 52 Cal.4th 610, 686-687; People v. Anderson, supra, 51
Cal.4th at p. 994; People v. Gomez (2008) 43 Cal.4th 249, 258; People v. Holt (1997) 15
Cal.4th 619, 670-671; People v. Cooper (1991) 53 Cal.3d 1158, 1165, fn. 8; People v.
Anderson (1966) 64 Cal.2d 633, 638), and we are bound by its decisions (Auto Equity
Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455).
                                             V
                                  SENATE BILL NO. 136
       At sentencing, the trial court imposed the middle term of three years for the
robbery. That sentence was enhanced by one year, pursuant to section 667.5, former
subdivision (b), based on defendant’s service of a prior prison term.
       Effective January 1, 2020, Senate Bill No. 136 (2019-2020 Reg. Sess.) amended
section 667.5, subdivision (b) to provide for imposition of a prior prison term
enhancement only where the prior offense was a sexually violent offense as defined in

                                             16.
subdivision (b) of Welfare and Institutions Code section 6600. (§ 667.5, as amended by
Stats. 2019, ch. 590, § 1.) Defendant’s prior conviction does not meet this requirement,
and defendant contends the enhancement based thereon must be stricken. The Attorney
General agrees, and so do we. We will order the judgment modified accordingly.
                                     DISPOSITION
       The judgment is modified to strike the one-year enhancement imposed pursuant to
section 667.5, former subdivision (b). As so modified, the judgment is affirmed. The
trial court is directed to cause to be prepared an amended abstract of judgment containing
said modification, and to forward a certified copy of same to the appropriate authorities.




                                                                               DETJEN, J.
WE CONCUR:



HILL, P.J.



FRANSON, J.




                                            17.